Citation Nr: 0835464	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  06-01 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a low back disorder, 
including as secondary to a service-connected right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran was an Army National Guard member, and was called 
up to active duty from January 2003 to October 2004.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran contends that she suffers from a low back 
disorder resulting from an injury coincident with service.  
She alternatively claims, as set out in her substantive 
appeal (on VA Form 9) in January 2006, that her low back 
disorder is secondary to her service-connected right knee 
disorder, under 38 C.F.R. § 3.310.  

The claims file contains a record of treatment at the Troop 
Medical Clinic dated June 9, 2002, indicating that the 
veteran suffered a "lower back muscle spasm due to heavy 
object lifting" on June 8, 2002, and indicating that this 
injury occurred on active duty for training while she was 
attached to the 941st Quartermaster (QM) Company at Fort 
Buchanan, Puerto Rico. 

The veteran's confirmed period of active service was from 
January 2003 to October 2004.  An Army reply to the RO's 
request for service information indicates that during that 
latter period she was an E-4 with the U.S. Army.  Service 
clinical records were obtained date from that latter period, 
and include no service separation examination.  A report of 
Physical Evaluation Board (PEB) Proceedings shows that the 
veteran was evaluated and found physically unfit for 
continued duty because of asthma, and recommended for 
separation from service with severance pay.  The PEB report 
shows no back disorder in the section for the listing and 
description of disabilities.

Her initial claim for service connection for a back injury, 
apparently on a direct basis, was submitted in April 2003, 
which was while she was still on active duty.  She listed the 
June 2002 date of treatment for her back, and indicated no 
subsequent treatment.  Her post-service claim form, dated in 
November 2004, did not mention any back disability.

The veteran was afforded a VA spine examination in February 
2005, but the examiner did not provide an opinion on the 
question of whether any low back disability is causally 
related to service.  She underwent another VA examination in 
October 2006, but that examination pertained to only to her 
service-connected right knee disorder.  An April 2007 by a 
non-VA provider noted a diagnostic impression of lumbar 
scoliosis and loss of lumbar lordosis, otherwise normal.

A VA joints examination in August 2007 noted that she had 
most recently worked for American Airlines/Eagle at a counter 
job which included loading of heavy equipment, walking long 
distances, and climbing stairs.  Evaluation of the spine at 
that time resulted in diagnoses of lumbar strain and lumbar 
scoliosis (congenital condition).  The examining physician 
opined that the veteran's low back muscle spasm was not 
caused by her right knee disability.

Service connection is warranted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of direct service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Secondary service connection may be granted for disability 
which is proximately due to or the result of service-
connected disability.  38 C.F.R. § 3.310(a).  Similarly, any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected; see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  In the latter instance, the non-service-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  In cases of aggravation 
of a veteran's non-service-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322.

However, VA will not concede that a non-service-connected 
disability was aggravated by a service-connected disability 
unless the baseline level of severity of the non-service-
connected condition is established by medical evidence 
created before the onset of aggravation or by the earliest 
medical evidence created at any time between the onset of 
aggravation and the receipt of medical evidence establishing 
the current level of severity of the non-service-connected 
condition.  The rating activity will determine the baseline 
and current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) 
(2008)).  The present case predates the regulatory change, 
and therefore both the old and new versions of the regulation 
should be considered. 

The Court has held that a claim which is inextricably-
intertwined with another claim which remains undecided and 
pending before VA must be adjudicated prior to a final order 
on the pending claim, so as to avoid piecemeal adjudication.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The 
veteran claimed a back disorder while she was still in 
service, and has subsequently contended that her back should 
be service connected under 38 C.F.R. § 3.310.  Therefore, 
before the Board decides the issue of service connection on 
both a direct and secondary basis, a further VA spine 
examination is in order to address back etiology related to 
service, and the case should be adjudicated under the 
regulations pertaining to both potential bases for the 
veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a development letter, and 
ask her to provide any information she has 
about any treatment or examination for her low 
back during service and/or after her 
separation in October 2004, which she has not 
already submitted.  All records and responses 
received should be associated with the claims 
file, and any indicated development should be 
undertaken.  

2.  Schedule the veteran for an appropriate 
examination to address the nature and etiology 
of all current low back disability.  The 
claims folder must be made available to the 
examiner for review in conjunction with the 
examination.  All necessary studies, tests, 
and evaluations should be performed and the 
results noted in the examination report.  The 
examiner should answer the following:

a.  Based upon examination findings, 
appropriate tests and studies, historical 
records, and medical principles, the 
examiner should provide an opinion, with 
full clinical rationale, as to whether it 
is at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
a chronic low back disorder was directly 
incurred in or aggravated by service, 
including due to the documented low back 
injury in June 2002, or that a low back 
disorder is otherwise causally related to 
service, or whether such in-service or 
service-related causation or etiology is 
unlikely (i.e., less than a 50-50 
probability). 

b.  In addition, if it is concluded that 
the veteran's claimed back disorder is 
not directly attributable to service, 
the examiner should provide an opinion, 
based upon examination findings, 
appropriate tests and studies, 
historical records, and medical 
principles, with full clinical 
rationale, as to whether it is at least 
as likely as not (i.e., to at least a 
50-50 degree of probability) that her 
claimed back disorder developed as due 
to, the result of, or aggravated by her 
service-connected right knee disability, 
or whether such causation or aggravation 
is unlikely (i.e., less than a 50-50 
probability).  

c.  Note:  The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

d.  Note:  The term "aggravation" in the 
above context refers to a permanent 
worsening of the pre-existing or 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptoms which resolve with return to the 
baseline level of disability

e.  Any opinion provided should include 
discussion of specific evidence of 
record.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed.  
The conclusions of the examiner should 
reflect review of the claims folder, and 
the discussion of pertinent evidence.  If 
some questions cannot be answered without 
resorting to pure speculation, this 
should be stated.

4.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the remanded claim de novo.  If 
any benefit sought by the remanded claims is 
not granted to the veteran's satisfaction, the 
veteran and her representative should be 
provided with a supplemental statement of the 
case and afforded the appropriate opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the 
U.S.Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2008).


